DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 11/9/20.Notice of Pre-AIA  or AIA  Status
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            Allowable Subject Matter
2. 	Claims 1 – 20 are allowed.3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “a number of thermal isolation components formed on the elongated strip to thermally isolate adjacent liquid level sensing device” in combination with the other limitations presented in claim 1, “thermally isolating a number of liquid level sensing devices disposed on an elongated strip of a liquid level sensing interface from one another” in combination with the other limitations presented in claim 9 and “a number of thermal isolation components disposed on the elongated strip to thermally isolate adjacent liquid level sensing devices and reduce a magnitude of heat emanating from a heater to a non-paired sensor” in combination with the other limitations presented in claim 14.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/21/21